UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7708


CLIFTON REECE,

                 Plaintiff - Appellant,

          v.

CORRECT CARE SOLUTION, Medical Staff, Doctors; NURSE WISE;
MAJOR FLIPPIN,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:15-cv-00711-TSE-IDD)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Clifton Reece, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clifton Reece seeks to appeal the district court’s order

dismissing      without     prejudice        his       42      U.S.C.     § 1983    (2012)

complaint for failing to comply with a court order.                            This court

may   exercise    jurisdiction       only       over     final       orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);     Fed.      R.      Civ.    P.    54(b);     Cohen     v.

Beneficial      Indus.    Loan     Corp.,       337 U.S. 541,     545-46     (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of an amended complaint, we conclude that

the order Reece seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                           See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).         Accordingly, we dismiss the appeal for lack of

jurisdiction     and     remand    the    case     to    the     district      court     with

instructions to allow Reece to file an amended complaint.                                 See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24

(4th Cir. 2015).          We dispense with oral argument because the

facts   and    legal     contentions      are     adequately          presented     in    the

materials      before    this     court   and      argument       would    not     aid    the

decisional process.



                                                                 DISMISSED & REMANDED



                                            2